UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 100.00% $22,314,842 (Cost $18,713,360) Airlines 0.77% China National Aviation Co., Ltd. (Hong Kong) Airport Services 0.32% Beijing Capital International Airport Co., Ltd. (China) Aluminum 0.70% Aluminum Corp. of China Ltd. (China) Apparel, Accessories & Luxury Goods 0.93% Bauhaus International Holdings Ltd. (Hong Kong) China Ting Group Holdings Ltd. (Hong Kong) (I) Auto Parts & Equipment 1.74% Geely Automobile Holdings Ltd. (Hong Kong) Automobile Manufacturers 1.28% Denway Motors Ltd. (Hong Kong) Brewers 0.35% Tsingtao Brewery Co., Ltd. (China) Commodity Chemicals 1.25% Panva Gas Holdings Ltd. (Hong Kong) (I) Sinopec Shanghai Petrochemical Co., Ltd. (China) Computer Hardware 0.47% Lenovo Group Ltd. (Hong Kong) Diversified Banks 9.76% Bank of Communications Ltd. (China) (I) China Construction Bank (China) (I) Diversified Chemicals 1.16% Kingboard Chemical Holdings Ltd. (Hong Kong) Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2006 (unaudited) Diversified Metals & Mining 2.21% China Shenhua Energy Co., Ltd. (China) (I) Minmetals Resources Ltd. (Hong Kong) (I) Electric Utilities 3.39% China Resources Power Holdings Co., Ltd. (Hong Kong) Datang International Power Generation Co., Ltd. (China) Huaneng Power International, Inc. (China) Electronic Equipment Manufacturers 0.95% Wasion Meters Group Ltd. (Hong Kong) (I) Food Distributors 1.28% China Yurun Food Group Ltd. (Hong Kong) (I) Food Retail 1.42% Lianhua Supermarket Holdings Ltd. (China) Footwear 1.18% Prime Success International Group Ltd. (Hong Kong) Forest Products 0.90% Sino-Forest Corp. (Canada) (I) Gas Utilities 0.89% Hong Kong & China Gas Co., Ltd. (Hong Kong) Xinao Gas Holdings Ltd. (China) Heavy Electrical Equipment 1.07% Shanghai Electric Group Co., Ltd. (China) (I) Highways & Railtracks 1.70% Anhui Expressway Co., Ltd. (China) Hopewell Highway Infrastructure Ltd. (Hong Kong) Home Furnishings 1.13% Kasen International Holdings Ltd. (China) (I) Industrial Conglomerates 4.48% Beijing Enterprises Holdings Ltd. (Hong Kong) China Resources Enterprise Ltd. (Hong Kong) Citic Pacific Ltd. (Hong Kong) Guangzhou Investment Co., Ltd. (Hong Kong) Page 2 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2006 (unaudited) Integrated Oil & Gas 14.83% 3,310,054 China Petroleum & Chemical Corp. (China) 2,590,000 1,577,599 PetroChina Co., Ltd. (China) 1,780,000 1,732,455 Integrated Telecommunication Services 7.67% 1,712,474 China Netcom Group Corp. (Hong Kong) Ltd. (Hong Kong) 480,000 807,508 China Telecom Corp. Ltd. (China) 2,400,000 904,966 Life & Health Insurance 4.54% 1,014,058 China Life Insurance Co., Ltd. (China) (I) 1,015,000 1,014,058 Marine 1.56% 347,935 China Shipping Development Co., Ltd. (China) 230,000 180,864 Pacific Basin Shipping Ltd. (Hong Kong) 360,000 167,071 Multi-Line Insurance 0.18% 39,795 Ping An Insurance (Group) Co. of China Ltd. (China) 18,000 39,795 Oil & Gas Refining, Marketing & Transportation 1.36% 303,202 Sinopec Zhenhai Refining & Chemical Co., Ltd. (China) 224,000 303,202 Oil & Gas Drilling 1.11% 247,931 China Oilfield Services Ltd. (China) 490,000 247,931 Oil & Gas Equipment & Services 0.58% 128,861 Enric Energy Equipment Holdings Ltd. (Hong Kong) (I) 336,000 128,861 Oil & Gas Exploration & Production 8.02% 1,790,079 CNOOC Ltd. (Hong Kong) 2,120,000 1,790,079 Other Diversified Financial Services 1.08% 240,190 Asia Financial Holdings Ltd. (Hong Kong) 548,000 240,190 Property & Casualty Insurance 0.16% 36,514 PICC Property and Casualty Co., Ltd. (China) 110,000 36,514 Railroads 2.05% 456,382 Guangshen Railway Co., Ltd. (China) 1,190,000 456,382 Real Estate Investment Trusts 1.21% 270,097 GZI Real Estate Investment Trust (Hong Kong) (I) 582,000 270,097 Page 3 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2006 (unaudited) Real Estate Management & Development 2.62% Beijing North Star Co., Ltd. (China) China Resources Land Ltd. (Hong Kong) Hopewell Holdings Ltd. (Hong Kong) Systems Software 1.00% SinoCom Software Group Ltd. (China) Transportation 0.84% China COSCO Holdings Co., Ltd. (China) (I) Wireless Telecommunication Services 11.86% China Mobile (Hong Kong) Ltd. (Hong Kong) China Unicom Ltd. (Hong Kong) Total investments 100.00% $22,314,842 Page 4 John Hancock Greater China Opportunities Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $18,713,360. Gross unrealized appreciation and depreciation of investments aggregated $3,646,854 and $45,372, respectively, resulting in net unrealized appreciation of John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 72.65% $141,807,736 (Cost $109,508,474) Apparel Retail 5.28% 10,308,470 Abercrombie & Fitch Co. (Class A) 73,000 4,846,470 Urban Outfitters, Inc. (I)(L) 200,000 5,462,000 Apparel, Accessories & Luxury Goods 2.32% 4,529,700 Coach, Inc. (I) 126,000 4,529,700 Asset Management & Custody Banks 1.51% 2,937,120 Affiliated Managers Group, Inc. (I)(L) 31,650 2,937,120 Auto Parts & Equipment 2.92% 5,707,670 Advance Auto Parts, Inc. (I) 131,000 5,707,670 Biotechnology 2.92% 5,706,645 Cephalon, Inc. (I)(L) 80,500 5,706,645 Communications Equipment 3.74% 7,296,696 Comverse Technology, Inc. (I) 266,400 7,296,696 Computer Storage & Peripherals 2.44% 4,760,400 QLogic Corp. (I) 120,000 4,760,400 Diversified Commercial Services 3.08% 6,001,808 Sotheby's Holdings, Inc. (Class A) (I)(L) 301,750 6,001,808 Diversified Metals & Mining 1.99% 3,884,100 Phelps Dodge Corp. 24,200 3,884,100 Electrical Components & Equipment 3.61% 7,043,062 Rockwell Automation, Inc. (L) 106,600 7,043,062 Electronic Equipment Manufacturers 2.93% 5,716,000 MEMC Electronics Materials, Inc. (I) 200,000 5,716,000 Electronic Manufacturing Services 1.84% 3,587,520 Jabil Circuit, Inc. (I) 88,800 3,587,520 Page 1 John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2006 (unaudited) Environmental Services 0.73% Clean Harbors, Inc. (I)(L) Health Care Services 2.27% PDL BioPharma, Inc. (I)(L) Health Care Supplies 2.82% Gen-Probe, Inc. (I) Hotels, Resorts & Cruise Lines 2.24% Starwood Hotels & Resorts Worldwide, Inc. Internet Retail 2.41% Redback Networks, Inc. (I)(L) Leisure Products 2.86% Jarden Corp. (I)(L) Metal & Glass Containers 2.11% Crown Holdings, Inc. (I) Oil & Gas Drilling 1.86% ENSCO International, Inc. Oil & Gas Equipment & Services 2.11% BJ Services Co. Grant Prideco, Inc. (I) Oil & Gas Exploration & Production 8.10% Chesapeake Energy Corp. Rosetta Resources, Inc. (I) Toreador Resources Corp. (I) Pharmaceuticals 1.51% Medicines Co. (The) (I)(L) Semiconductor Equipment 9.05% ATI Technologies, Inc. (Canada) (I)(L) Broadcom Corp. (Class A) (I)(L) Teradyne, Inc. (I)(L) Varian Semiconductor Equipment Associates, Inc. (I) Page 2 John Hancock Mid Cap Growth Fund Securities owned by the Fund on January 31, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 27.35% $53,392,431 (Cost $53,392,431) Joint Repurchase Agreement 3.20% 6,252,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 6,252 6,252,000 Shares Cash Equivalents 24.15% 47,140,431 AIM Cash Investment Trust (T) 47,140,431 47,140,431 Total investments 100.00% $195,200,167 Page 3 John Hancock Mid Cap Growth Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $162,900,905. Gross unrealized appreciation and depreciation of investments aggregated $34,313,527 and $2,014,265, respectively, resulting in net unrealized appreciation of John Hancock International Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 93.76% $119,878,933 (Cost $93,309,196) Australia 1.19% Goodman Fielder Ltd. (Packaged Foods & Meat) (I) Brazil 1.24% Telesp Celular Participacoes SA (Wireless Telecommunication Services) Canada 8.18% Cameco Corp. (Diversified Metals & Mining) Precision Drilling Trust (Oil & Gas Drilling) Rogers Communications, Inc. (Class B) (Wireless Telecommunication Services) Teck Cominco Ltd. (Class B) (Diversified Metals & Mining) China 0.96% Suntech Power Holdings Co., Ltd. (Semiconductor Equipment) (I) Finland 0.92% Nokia Corp., American Depositary Receipt (ADR) (Wireless Telecommunication Services) France 5.54% Publicis Groupe (Advertising) Sanofi-Aventis SA (Pharmaceuticals) Total SA (Integrated Oil & Gas) Veolia Environnement (Multi-Utilities & Unregulated Power) Germany 2.55% Bayer AG (Diversified Chemicals) Commerzbank AG (Diversified Banks) Greece 1.45% National Bank of Greece SA (Diversified Banks) Hong Kong 2.76% Hutchison Telecommunications International Ltd. (Integrated Telecommunication Services) (I) Page 1 John Hancock International Fund Securities owned by the Fund on January 31, 2006 (unaudited) Melco International Development Ltd. (Other Diversified Financial Services) 651,000 1,036,437 Ireland 1.56% 1,998,427 CRH Plc (Construction Materials) 64,539 1,998,427 Israel 0.70% 899,742 Israel Chemicals Ltd. (Diversified Chemicals) 226,406 899,742 Italy 4.64% 5,930,574 Autogrill SpA (Restaurants) 108,322 1,599,470 ENI SpA (Integrated Oil & Gas) 38,856 1,173,909 Mediaset SpA (Broadcasting & Cable TV) 106,042 1,240,024 San Paolo IMI SpA (Diversified Banks) 117,911 1,917,171 Japan 28.23% 36,092,829 Aoyama Trading Co., Ltd. (Apparel Retail) 17,200 571,546 Haseko Corp. (Construction & Engineering) (I) 283,500 1,065,562 Hitachi Construction Machinery Co., Ltd. (Construction & Farm Machinery & Heavy Trucks) 58,700 1,624,636 Hokuhoku Financial Group, Inc. (Diversified Banks) 477,000 2,261,436 Japan Tobacco, Inc. (Tobacco) 113 1,756,802 Kajima Corp. (Construction & Engineering) 180,000 1,185,495 Mitsubishi Estate Co., Ltd. (Real Estate Management & Development) 98,000 2,281,211 Mitsui & Co., Ltd. (Trading Companies & Distributors) 181,000 2,608,354 Murata Manufacturing Co., Ltd. (Electronic Equipment Manufacturers) 18,600 1,350,532 Nisshinbo Industries, Inc. (Textiles) 95,000 1,058,216 Nitori Co., Ltd. (Specialty Stores) 9,180 976,304 Nomura Holdings, Inc. (Investment Banking & Brokerage) 127,400 2,492,171 Okasan Holdings, Inc. (Investment Banking & Brokerage) 67,000 788,673 Rakuten, Inc. (Internet Software & Services) (I) 1,995 1,704,181 Seven & I Holdings Co., Ltd. (Restaurants) 44,500 1,885,448 Shin-Etsu Chemcial Co., Ltd. (Specialty Chemicals) 37,600 2,142,331 SUMCO Corp. (Semiconductor Equipment) 8,700 471,174 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 287 3,358,732 Teijin Ltd. (Textiles) 249,000 1,701,619 Tokyo Electron Ltd. (Semiconductor Equipment) 33,600 2,580,310 Toyota Motor Corp. (Automobile Manufacturers) 42,900 2,228,096 Luxembourg 2.77% 3,547,241 Millicom International Cellular SA (Wireless Telecommunication Services) (I) 37,800 1,455,300 Stolt Offshore SA (Oil & Gas Equipment & Services) (I) 165,800 2,091,941 Page 2 John Hancock International Fund Securities owned by the Fund on January 31, 2006 (unaudited) Netherlands 4.57% ASML Holding NV (Semiconductor Equipment) (I) Royal Numico NV (Packaged Foods & Meats) (I) STMicroelectronics NV (Semiconductors) Norway 1.32% Telenor ASA (Integrated Telecommunication Services) South Africa 1.62% Harmony Gold Mining Co., Ltd. (Gold) (I) South Korea 4.85% Daewoo Shipbuilding & Marine Engineering Co., Ltd. (Marine) Doosan Infracore Co., Ltd. (Industrial Machinery) (I) Kookmin Bank (Diversified Banks) Kookmin Bank, ADR (Diversified Banks) LG Electronics, Inc. (Consumer Electronics) Sweden 0.90% Assa Abloy AB (Building Products) Switzerland 8.84% ABB Ltd. (Heavy Electrical Equipment) (I) Adecco SA (Employment Services) EFG International (Diversified Banks) (I) Roche Holding AG (Pharmaceuticals) Straumann AG (Health Care Equipment) UBS AG (Diversified Capital Markets) Taiwan 0.89% United Microelectronics Corp. (Semiconductor Equipment) Thailand 1.51% Krung Thai Bank Public Co., Ltd. (Diversified Banks) True Corp. Pcl (Integrated Telecommunication Services) (I) United Kingdom 5.49% Aegis Group Plc (Advertising) ARM Holdings Plc (Semiconductors) Diageo Plc (Distillers & Vintners) George Wimpey Plc (Homebuilding) Travis Perkins Plc (Building Products) United States 1.08% Southern Copper Corp. (Diversified Metals & Mining) Page 3 John Hancock International Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Warrants 2.52% $3,222,895 (Cost $2,561,389) India 1.25% 1,595,809 Bharti Tele-Ventures Ltd. (Exp. 05-31-10) (Integrated Telecommunication Services) (B)(I)(R) 35,020 283,509 Bharti Tele-Ventures Ltd. (Exp. 08-04-06) (Integrated Telecommunication Services) (B)(I)(R) 162,100 1,312,300 Taiwan 1.27% 1,627,086 Advanced Semiconductor Engineering, Inc. (Semiconductor Equipment) (B)(I)(R) 1,855,117 1,627,086 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 3.72% $4,757,000 (Cost $4,757,000) Joint Repurchase Agreement 3.72% 4,757,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 4,757 4,757,000 Total investments 100.00% $127,858,828 Page 4 John Hancock International Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (I) Non-income-producing security. (R) Equity-linked warrant. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $100,627,585. Gross unrealized appreciation and depreciation of investments aggregated $27,479,780 and $248,537, respectively, resulting in net unrealized appreciation of ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
